 E. BRYAN WILSON
 Acting United States Attorney

 JAMES KLUGMAN
 Assistant U.S. Attorney
 Federal Building & U.S. Courthouse
 222 West Seventh Avenue, #9, Room 253
 Anchorage, AK 99513-7567
 Phone: (907) 271-5071
 Fax: (907) 271-1500
 Email: james.klugman@usdoj.gov

 Attorneys for Plaintiff

                      IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

 UNITED STATES OF AMERICA,

                      Plaintiff,

       vs.                                     No. 3:21-cr-00068-SLG-DMS
 CHRISTOPHER PANAGIOTOU-
 SCIGLIANO,

                      Defendant.


                 MEMORANDUM IN SUPPORT OF DETENTION

       Defendant Christopher Panagiotou-Scigliano was arrested in Boundary County,

Idaho on July 23, 2021. Because Panagiotou-Scigliano is charged with violating 18 U.S.C.

§ 2251 by sexually exploiting a minor victim, there is a presumption that no condition or

combination of conditions will reasonably assure his appearance in court or the protection

of public. 18 U.S.C. § 3142(e)(3)(E). Based on that presumption, the severity of the

charges, the significant sentence he will face upon conviction, and the substantial danger




       Case 3:21-cr-00068-SLG-DMS Document 3 Filed 07/26/21 Page 1 of 5
he poses to the public, the government asks that Panagiotou-Scigliano be detained pending

transportation to the District of Alaska and trial.

FACTS

       Panagiotou-Scigliano is serial predator who is currently charged in Idaho state court

with the sexual abuse of three different child victims.

       In 2015, Panagiotou-Scigliano and his wife moved from Idaho to Alaska, settling

on a farm in Haines. After their arrival, Panagiotou-Scigliano arranged for several of the

same children he had been grooming and abusing in Idaho to visit his farm in Haines. After

arriving, Panagiotou-Scigliano continued grooming the victims by convincing them to

sleep naked with him, masturbate in front of him, and engage in oral and anal sex with him.

Panagiotou-Scigliano took numerous images and videos of the victims posing naked,

masturbating, and engaging in sex with him. Law enforcement also recovered additional

images and videos of child sexual exploitation that appear to have been downloaded from

the internet.

       In July 2019, a grand jury in the District of Alaska indicted Panagiotou-Scigliano

for sexual exploitation of children for producing child pornography by creating a video of

himself engaging in anal sex with “Victim A” in February 2019. (At this time, “Victim A”

was 16 years old.) Panagiotou-Scigliano was arrested the day after the indictment was

returned.

ARGUMENT

       The Bail Reform Act authorizes pretrial detention is no condition or combination of

conditions would reasonably assure a defendant’s appearance or the safety of the public.
U.S. v. Panagiotou-Scigliano
3:21-cr-00068-SLG-DMS
                                      Page 2 of 5
       Case 3:21-cr-00068-SLG-DMS Document 3 Filed 07/26/21 Page 2 of 5
18 U.S.C. § 3142(e)(1). Consideration of the relevant statutory criteria indicate that pretrial

detention is appropriate in this case.

1. There is a presumption of detention

       Because Panagiotou-Scigliano has been indicted for a violation of 18 U.S.C. § 2251

involving a minor victim, there is a presumption that “no condition or combination of

conditions will reasonably assure” his appearance or public safety. 18 U.S.C.

§ 3142(e)(3)(E). The burden is therefore upon him to come forward with a release proposal

to rebut this presumption: the government will respond more fully if he does so.

       Even if Panagiotou-Scigliano does present a proposal sufficient to rebut the

presumption, the presumption “‘remains in the case as an evidentiary finding militating

against release, to be weighed along with other evidence relevant to factors listed in §

3142(g).’” United States v. Hir, 517 F.3d 1081, 1086 (9th Cir. 2008) (quoting United States

v. Dominguez, 783 F.2d 702, 707 (7th Cir.1986)).

2. The nature and circumstances of the offense are severe

       Panagiotou-Scigliano is charged with intentionally creating a video recording of his

personal sexual abuse of a child. This was not an isolated incident or a momentary lapse of

judgment: it was part of a pattern of sexual abuse that lasted years, spanned two different

states, and encompassed multiple victims. The serious and heinous nature of theses

violations weighs in favor of detention.

3. The weight of the evidence is strong

       The government’s evidence in this case is strong. Law enforcement recovered the

video that forms the basis of the indicted charge from Panagiotou-Scigliano’s own digital
U.S. v. Panagiotou-Scigliano
3:21-cr-00068-SLG-DMS
                                         Page 3 of 5
       Case 3:21-cr-00068-SLG-DMS Document 3 Filed 07/26/21 Page 3 of 5
device. Panagiotou-Scigliano and the victim are both easily identifiable in the video. And

the timing of the video’s creation are corroborated by metadata, the victim’s travel records,

and the testimony of multiple witnesses (including Victim A).

       The strength of the evidence is significant for two reasons. First, because the

evidence convincingly that Panagiotou-Scigliano made a conscious decision to create a

video of himself sexually abusing a child, there is a substantial reason to think that he will

pose a serious risk to the public if he is released, and the question the extent to which any

conditions can meaningfully mitigate that risk.

       Second, while Panagiotou-Scigliano is presumed innocent, the strength of the

evidence means that this case is very likely to end with his conviction. Upon conviction,

Panagiotou-Scigliano will be subject to a mandatory minimum term of 15 years

imprisonment. That sentence is a strong motivation for anyone to attempt to flee in order

to avoid prosecution.

4. The history and characteristics of the defendant favor detention

       Panagiotou-Scigliano has limited criminal history. On the other hand, the evidence

in this case—which include victim disclosures, statements from additional witnesses, and

the images of child sexual exploitation recovered from his computer—indicate that

Panagiotou-Scigliano has repeatedly sexually abused multiple children over a period of

many years. That pattern of behavior should create a significant concern that he will engage

in further misconduct if he is released, irrespective of any conditions that might be

imposed.


U.S. v. Panagiotou-Scigliano
3:21-cr-00068-SLG-DMS
                                         Page 4 of 5
       Case 3:21-cr-00068-SLG-DMS Document 3 Filed 07/26/21 Page 4 of 5
5. Panagiotou-Scigliano poses severe and serious of the danger to the public

       By the same token, Panagiotou-Scigliano’s history suggests that he is extremely

likely to engage in sexual abuse if he is allowed to return to the community while awaiting

trial. Needless to say, the further victimization of children is among the most serious harms

that the public can suffer.

CONCLUSION

       Because there is a preumption of detention in this case, and because the statutory

factors weigh against release, the court should order Panagiotou-Scigliano’s detention

pending trial.

RESPECTFULLY SUBMITTED July 26, 2021 at Anchorage, Alaska.

                                           E. BRYAN WILSON
                                           Acting United States Attorney

                                           /s James Klugman
                                           JAMES KLUGMAN
                                           Assistant United States Attorney
                                           United States of America

CERTIFICATE OF SERVICE

I hereby certify that on July 26, 2021
a true and correct copy of the foregoing
was served electronically on all users
registered with CM/ECF.

/s James Klugman
Office of the U.S. Attorney




U.S. v. Panagiotou-Scigliano
3:21-cr-00068-SLG-DMS
                                        Page 5 of 5
       Case 3:21-cr-00068-SLG-DMS Document 3 Filed 07/26/21 Page 5 of 5
